Cook, J.,
dissenting. Because I would adopt the sanction recommended by the board, I respectfully dissent.
In assessing the sanction appropriate here, the board credited aggravating circumstances, expressly noting respondent’s “refusal to acknowledge the wrongful nature of his conduct and the presence of multiple offenses.” The Guidelines for Imposing Lawyer Sanctions state that the board may consider such factors “in favor of recommending a more severe sanction.” Rules and Regulations Governing Procedures on Complaints and Hearings before the Board of Commissioners on Grievances and Discipline of the Supreme Court, Section 10(B)(1), Guidelines for Imposing Lawyer Sanctions. See, also, ABA Center for Professional Responsibility, Standards for Imposing Lawyer Sanctions (1991 & Amend. 1992), Standard 9.2. Though respondent’s filings with this court characterize his testimony as showing remorse, the board found that “the respondent judge has shown little remorse or acceptance of responsibility for any misconduct.” The majority’s decision, however, fails to accord sufficient weight to these aggravating circumstances.
The nature of the misconduct and the aggravating factors present in this case warrant the recommended one-year suspension with six months stayed.
Jonathan E. Coughlan, Disciplinary Counsel, and Dianna M. Anelli, Assistant Disciplinary Counsel, for relator.
Kegler, Brown, Hill & Ritter, Geoffrey Stem and Christopher J. Weber, and Francesca T. Carinci, for respondent.